14-4588
     Lin-Chen v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A094 793 307
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   23rd day of May,two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   LANYING LIN-CHEN, AKA LAN YING
14   LIN,
15            Petitioner,
16
17                       v.                                          14-4588
18                                                                   NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Michael Brown, New York, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Kiley
28                                       Kane, Senior Litigation Counsel;
29                                       Arthur L. Rabin, Trial Attorney;
30                                       Lindsay G. Donahue, Law Clerk,
31                                       Office of Immigration Litigation,
32                                       United States Department of Justice,
33                                       Washington, D.C.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5           Petitioner Lanying Lin-Chen, a native and citizen of China,

 6   seeks review of a November 28, 2014, decision of the BIA

 7   affirming a September 26, 2012, decision of an Immigration Judge

 8   (“IJ”) denying Lin-Chen’s application for asylum, withholding

 9   of removal, and relief under the Convention Against Torture

10   (“CAT”).      In re Lanying Lin-Chen, No. A094 793 307 (B.I.A. Nov.

11   28, 2014), aff’g No. A094 793 307 (Immig. Ct. N.Y. City Sept.

12   26, 2012).       We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14          Under the circumstances of this case, we have considered

15   both    the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

16   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
17   524, 528 (2d Cir. 2006).         The applicable standards of review

18   are well established.        See 8 U.S.C. § 1252(b)(4)(B); Yanqin

19   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

20          For asylum applications, like Lin-Chen’s, governed by the

21   REAL ID Act, the agency may, “[c]onsidering the totality of the

22   circumstances,” base a credibility finding on inconsistencies

23   between the applicant’s statements and other evidence, “without
                                         2
1    regard to whether” they go “to the heart of the applicant’s

 2   claim.”      8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey,

 3   534 F.3d 162, 163-64 (2d Cir. 2008).               “We defer . . . to an IJ’s

 4   credibility determination unless, from the totality of the

 5   circumstances, it is plain that no reasonable fact-finder could

 6   make such an adverse credibility ruling.”               Xiu Xia Lin, 534 F.3d
7   at 167.

 8         Substantial      evidence         supports    the    agency’s     adverse

 9   credibility determination, which was based on inconsistencies

10   between      Lin-Chen’s      and    her   brother’s    testimony,      internal

11   inconsistencies       in     Lin-Chen’s       testimony,    and    a   lack    of

12   corroboration.        First, the IJ reasonably relied on Lin-Chen’s

13   inconsistent testimony regarding whether she participated in

14   underground church services in China or “conducted” them.                     She

15   repeatedly discussed instances when she “conducted” services,

16   but    when     confronted         on   cross-examination,        stated      that

17   “conducted” meant that she was a participant.               While this could

18   be simply a misuse of the word “conduct,” as Lin-Chen now argues,

19   it    also    gives   rise    to    the   competing inference          that   she

20   exaggerated her role in the services.                See Siewe v. Gonzales,

21   480 F.3d 160, 167 (2d Cir. 2007) (“Decisions as to . . . which

22   of competing inferences to draw are entirely within the province

23   of the trier of fact” (internal quotation marks omitted)).
                                               3
 1       The agency also reasonably relied on multiple conflicts

 2   between Lin-Chen’s testimony and that of her brother: Lin-Chen

 3   testified that her family went into hiding an hour away from

 4   their home; her brother described the location as half an hour

5    away.    The IJ was not required to accept Lin-Chen’s brother’s

6    explanation that some family members caught a faster bus while

7    others caught a slower bus.      See Majidi v. Gonzales, 430 F.3d
8    77, 80-81 (2d Cir. 2005).     Lin-Chen testified that in hiding

9    some family members slept on the floor; her brother testified

10   that everybody slept in a bed.         Again, the IJ was not compelled

11   to accept her brother’s explanation that the wooden floor could

12   be mistaken for a sofa bed.   Id.       Both Lin-Chen and her brother

13   were vague regarding their joint church attendance in the United

14   States: Lin-Chen clearly testified that they went to church

15   before her brother’s November 2011 merits hearing; her brother

16   was certain that they first attended church together in the

17   United States during Christmas 2011.          These inconsistencies,

18   while not on major points, are sufficient to uphold the adverse

19   credibility determination.     See Tu Lin v. Gonzales, 446 F.3d
20   395, 402 (2d Cir. 2006) (“[E]ven where an IJ relies on

21   discrepancies or lacunae that, if taken separately, concern

22   matters collateral or ancillary to the claim, the cumulative

23   effect   may   nevertheless   be    deemed     consequential   by   the
                                        4
 1   fact-finder” (internal quotation marks and citation omitted)).

 2       Finally, Lin-Chen’s lack of corroborating evidence further

 3   undermined    her   credibility.       “An   applicant’s   failure   to

 4   corroborate . . . her testimony may bear on credibility, because

 5   the absence of corroboration in general makes an applicant

 6   unable to rehabilitate testimony that has already been called

 7   into question.”     Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

 8   Cir. 2007).   Lin-Chen’s brother’s testimony, which was offered

 9   to corroborate hers, contradicted hers in many ways, and was

10   also vague and internally inconsistent.            Lin-Chen did not

11   present any other witnesses from her church, she presented no

12   evidence regarding medical treatment she received after her

13   alleged detention, and a letter from her father was entitled

14   to minimal weight because he was an interested party not

15   available for cross-examination.        See Y.C. v. Holder, 741 F.3d
16   324, 334 (2d Cir. 2013) (deferring to agency’s decision to

17   afford little weight to a relative’s letter); Xiao Ji Chen v.

18   U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (holding

19   that the weight accorded to evidence lies largely within the

20   agency’s discretion).

21       Given the inconsistencies and lack of corroboration,

22   substantial evidence supports the agency’s adverse credibility

23   determination, which is dispositive of asylum, withholding of
                                        5
 1   removal, and CAT relief.     See Xiu Xia Lin, 534 F.3d at 167; Paul

 2   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).       Because the

 3   credibility determination is dispositive, we do not reach the

 4   agency’s    finding   that   Lin-Chen’s   asylum   application   was

 5   untimely.     See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As

 6   a general rule courts and agencies are not required to make

 7   findings on issues the decision of which is unnecessary to the

 8   results they reach.”).

 9       For the foregoing reasons, the petition for review is

10   DENIED.     As we have completed our review, the pending motion

11   for a stay of removal in this petition is DISMISSED as moot.

12                                   FOR THE COURT:
13                                   Catherine O=Hagan Wolfe, Clerk




                                      6